t c memo united_states tax_court marcos eliseo and teodora c escobar de paz et al petitioners v commissioner of internal revenue respondent docket nos filed date marcos eliseo escobar de paz pro_se in docket no jose a batres pro_se in docket no agustin perez pro_se in docket no ric hulshoff gary slavett and jean song for respondent ' cases of the following petitioners are consolidated herewith jose a and dina batres docket no and agustin perez and isabel sanchez docket no memorandum opinion nameroff special_trial_judge respondent determined that petitioners in these consolidated cases are liable for deficiencies in federal_income_tax as follows docket no year amount dollar_figure big_number big_number respondent also determined that petitioners in docket nos and were liable for the accuracy-related_penalty under sec_6662 but has now conceded that issue after other concessions which will be detailed hereinafter the issue to be resolved in these consolidated cases is whether part of the income earned by petitioner husbands from their trucking activity can be allocated to a leasing activity if we hold for petitioners on this issue we must then decide whether petitioners’ method of allocation or some other method is correct some of the facts have been stipulated and are so found the several stipulations of fact and attached exhibits are incorporated herein by reference at the time of the filing of the petitions herein all petitioners resided in the state of california unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue marcos eliseo escobar de paz mr escobar and teodora c escobar de paz filed a joint federal_income_tax return for on which they reported wages of dollar_figure the escobars’ return did not include a schedule c profit or loss from business or schedule e supplemental income or loss nor did it contain any schedule listing expenses in the notice_of_deficiency respondent determined that the escobars had received unreported self-employment_income of dollar_figure resulting in the aforesaid deficiency of dollar_figure included therein was self- employment_tax of dollar_figure one-half of which was allowed as a deduction during mr escobar received compensation of dollar_figure from shipper’s transport express shipper’s transport for transporting shipping containers with his own truck the_amount_of_wages reported on line of the escobar return reflects a reduction of the income from shipper’s transport of dollar_figure the parties have agreed that mr escobar incurred business_expenses of dollar_figure in for the operation of his truck respondent is no longer contesting the identification of the income from shipper’s transport as wage income and agrees that the imposition of the self-employment_tax and corresponding deduction is erroneous however respondent contends that the entire amount of compensation received from shipper’s transport is reportable as gross wages and that the escobars are entitled to a deduction on schedule a itemized_deductions for unreimbursed employee business_expenses of dollar_figure subject_to the limitations set forth in sec_67 jose a batres mr batres and dina batres filed their joint federal_income_tax return and reported wage income of dollar_figure included in the return is a schedule e for a commercial tractor on which the batreses reported rents of dollar_figure and expenses totaling dollar_figure resulting in zero income or loss in the notice_of_deficiency respondent determined that the batreses had unreported schedule c income of dollar_figure and allowable schedule c expenses of dollar_figure wage income was reduced by dollar_figure respondent further determined that petitioners were liable for self-employment_tax of dollar_figure and dollar_figure was allowed as a deduction for self-employment taxes mr and mrs batres have not contested the amount of income determined by respondent to have been received by mr batres from his trucking operation respondent now does not contest that mr batres’ income was received as an employee subject_to the resolution of the lease activity issue and the batreses are entitled to a deduction on schedule a for unreimbursed business this amount includes additional unreported income that was not reported as either wages or schedule e rents on the return expenses of dollar_figure subject_to the limitations set forth in sec_67 agustin perez mr perez and isabel sanchez ms sanchez filed their federal_income_tax return and reported wage income of dollar_figure the perez-sanchez return includes a schedule ek which reports rents received lease value of dollar_figure offset by an equivalent amount of expenses in the notice_of_deficiency respondent determined that they had gross_receipts for schedule c of dollar_figure allowed schedule c business_expenses of dollar_figure determined further that mr perez was liable for self-employment_tax of dollar_figure and allowed a self-employment_tax deduction of dollar_figure again respondent no longer contests the classification of employee concedes the self-employment_tax issues and agrees that a deduction of dollar_figure is allowable on schedule a as a miscellaneous itemized_deduction subject_to the sec_67 limitation rach of petitioner husbands herein entered into an agreement with a trucking company regarding his working relationship mr escobar and shipper’s transport entered into an agreement entitled owner-operator equipment agreement on date in mr batres entered into a contract with calko transport co inc calko mr perez on date entered into an agreement entitled lease and subhaul agreement with independent_contractor with interstate consolidation inc interstate as carrier shipper’s transport calko and interstate are hereinafter referred to collectively as the carriers messrs escobar batres and perez are collectively referred to as the owner-operators while the specific terms of the three documents vary the general tenor is the same their purpose is to enable the carriers to obtain transportation services through the lease of tractor equipment owned by an independent_contractor said tractor to be furnished with a qualified driver each owner- operator purports to lease his tractor-truck to the carrier company each owner-operator warrants that the equipment will be in good condition that he will place placards on the vehicle showing that it is operated by the carrier that he agrees to operate the vehicle as an independent_contractor and that he will be responsible for all expenses necessary for the operation of the equipment compensation_for the agreements will be paid_by carriers in accordance with a schedule not included in the record but apparently reflecting an industrywide schedule of tariffs the court understands that the compensation_for transporting the cargo is generally divided between the carrier and the owner-operator for standard size and distance hauls under these agreements the carrier assumes liability for bodily injuries to or the death of any person resulting from negligent operation maintenance or use of the equipment but the cost of this insurance is to be deducted from the compensation due to the owner-operator moreover the owner- operator agrees to furnish insurance known as bob-tail insurance pertaining to the operation of the tractor without a trailer the terms of the agreements may be terminated by either party upon short notice interstate is a trucking company or a freight forwarding company which transports goods from one point of origin to another point of origin the company owns no trucks and contracts with independent contractors to perform the services the operations of shipper’s transport are similar an owner-operator is a service provider who either owns and drives his own truck or owns more than one truck and hires other drivers to drive one or more of them in order to provide services to a carrier an owner-operator must enter into a written_agreement and qualify under various safety provisions dictated by the carrier its insurance carrier and government regulations for example interstate offers insurance coverage to owner-operators that it uses the insurance coverage offered by interstate is effective only while the owner-operator is driving for the company if an owner-operator is driving his tractor providing services to another company without the authorization of interstate the insurance provided by the carrier will not be effective the trucks belonging to the owner-operators are represented to interstate’s insurance carrier as leased trucks petitioners contend that the owner-operators were engaged in two separate activities leasing of their trucks to the carrier companies for a rental which is the equivalent of their expenses and providing the service of driving the trucks for wages respondent contends that petitioners engaged in a single activity namely providing transportation of cargo for the carriers by use of their own vehicle in this context we must determine whether the leases had independent significance so as to give rise to a separate business activity labels used in formal written documents do not necessarily control the tax consequences of a given transaction see 435_us_561 this court may look to the substance of the transaction in order to determine the correct_tax consequences it is well established that the economic_substance of a transaction rather than its form controls for federal tax purposes see 293_us_465 thus the fact that the documents state that the transactions are leases does not govern and this court must consider the substance of the transactions between the owner-operators and the carriers after a careful review of this record we conclude that petitioners did not engage in two separate activities and that the lease activity had no independent significance for tax purposes a lease is defined as a contract by which the rightful possessor of personal_property conveys the right to use that property in exchange for consideration black’s law dictionary 7th ed in the instant cases the carriers did not contract solely to use the owner-operators’ trucks for a stipulated period of time for consideration the carriers and owner-operators agreed to enter into a business relationship for the purpose of transferring cargo from one point to another using the latter’s vehicles the payments for the services provided were to be based upon published schedules relating to the weight of the cargo and the distance transferred petitioners were not paid for_the_use_of their vehicles if they did not drive and petitioners did not receive wages for driving if they did provide their own vehicles as a practical matter petitioners retained control of the use of their vehicles at all times and were responsible for all operating_expenses the carriers never acquired possession of the vehicles it is true that each owner- operator was required to display the carrier’s placard on the side of his truck while it was being used for that carrier but the placard could be removed if the truck was to be used for other purposes moreover there was no definite lease_term petitioners were always free to use their trucks how and for whom -- - they wished provided they removed the placards of any other company they could accept or reject loads as they wished they could earn as much or as little as wanted because they were free to use the equipment as much or as little as they wanted it is clear from this record that the leases only served the carriers’ needs to comply with governmental regulations this regulatory scheme was put into place to protect the public by preventing common carriers from evading liability for accidents caused by the independent drivers see 31_f3d_911 9th cir 868_f2d_357 10th cir see also 99_f3d_1340 6th cir i c c regulations that require every lease entered into by an i c c licensed carrier contain a clause stating that the authorized carrier maintains exclusive possession control and use of the equipment for the duration of the lease promulgated to curb the abuse of carriers using leased vehicles to avoid safety regulations and to address public confusion as to who was financially responsible for the vehicles c f_r secs dollar_figure and dollar_figure it is also understandable that the leases served the practical purpose of ensuring adequate insurance coverage a carrier which engages the services of many owner-operators would have an administrative headache monitoring the adequacy and current existence of the various insurance policies of the owner-operators therefore it makes sense to try to cover as many as possible by blanket policies under which insurance_companies require that the insured have an ownership_interest in the vehicle which in turn is satisfied by the lease arrangement however in most if not all cases the owner-operators pay for this insurance by having its cost deducted from their hauling proceeds accordingly we conclude that for income_tax purposes the lease arrangements with the carriers had no independent economic significance all the income the owner-operators received from the carriers was wage income and the expenses pertaining to the operation of the trucks are deductible as itemized_deductions on schedule a subject_to the limitations of sec_67 to reflect the foregoing decisions will be entered under rule
